IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gnana Chinniah a/k/a                 :
Gnanachandra Chinniah,               :
                 Appellant           :
                                     :
            v.                       :
                                     :
Nayra Forrester, Cumberland County   :
Housing and Redevelopment Authority, :     No. 176 C.D. 2019
Steven Young and Becky Shull         :     Submitted: January 10, 2020


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                 FILED: March 9, 2020


            Gnana Chinniah a/k/a Gnanachandra Chinniah (Appellant) appeals
from an order of the Court of Common Pleas of Cumberland County (trial court)
dated January 23, 2019, granting the preliminary objections of the Cumberland
County Housing and Redevelopment Authority (Housing Authority), Steven Young,
and Becky Shull (collectively, the Housing Authority Appellees) and dismissing
them from the complaint filed by Appellant. For the reasons set forth below, we
quash Appellant’s appeal.
            Appellee Nayra Forrester entered into a residential lease agreement
with Appellant and, at the same time, Appellant “also entered into a Housing
Assistance Payment (HAP) contract with [the Housing Authority, which is qualified
to receive federal funding from the Department of Housing and Urban Development
(HUD)], whereby [the Housing Authority] agreed to provide rent assistance
payments on behalf of [Nayra Forrester].” Original Record (O.R.), Item # 31, pp. 1-
2 (footnote omitted).1
              The trial court summarized the events preceding this litigation as
follows:
                     In January of 2018, [Nayra Forrester] complained to
              [Appellant] of a ruptured water pipe in the basement.
              Subsequently, [the Housing Authority] sent its inspector,
              [Steven Young], to the property on January 23, 2018, to
              verify the pipe had been repaired. During the inspection
              [Steven] Young observed a cockroach infestation at the
              Property. That same date, he notified [Appellant] by email
              of the infestation and demanded that [Appellant]
              exterminate the Property and [the] adjoining unit. [The
              Housing Authority] continued making its portion of the
              rent for the months of February and March.

                     Despite having notice of the infestation and demand
              to cure, [Appellant] failed to take corrective action against
              the infestation, and on April 2, 2018, [Appellant] was
              notified by [Becky] Shull, also an employee of the
              [Housing Authority], that the HAP contract would be
              terminated on April 30, 2018 if [Appellant] did not remedy
              the infestation. [Appellant] again did not take corrective
              action, and the HAP contract was terminated on April 30,
              2018.

O.R., Item #31, p. 2 (footnote omitted).

              Appellant, in his amended complaint, sought an order evicting Nayra
Forrester from the rental property and “an amount in excess of $50,000” against:
Nayra Forrester for breaching the lease agreement; the Housing Authority for


       1
          Appellant failed to file a Reproduced Record that complies with the Pennsylvania Rules
of Appellate Procedure. See Pa.R.A.P. 2173, which provides, in relevant part, that “the pages of
… the reproduced record … shall be numbered separately in Arabic figures … thus 1, 2, 3, etc.,
followed in the reproduced record by a small a, thus 1a, 2a, 3a, etc.” Accordingly, our citations
are to the item numbers in the trial court’s original record.

                                               2
engaging in a course of fraudulent conduct; Steven Young for fabricating the alleged
roach infestation; the Housing Authority Appellees for using the contrived roach
infestation to frustrate him so that he would waive his right to do business with HUD;
and the Housing Authority Appellees and Nayra Forrester for defaming him and
characterizing him as a landlord who does not take care of his properties. O.R., Item
#10, pp. 4-6.
                On September 4, 2018, the Housing Authority Appellees filed
preliminary objections to the amended complaint. O.R., Item #11. By order dated
January 23, 2019, the trial court granted the preliminary objections and dismissed
the Housing Authority Appellees from the complaint, leaving Appellant’s former
tenant, Nayra Forrester, as the only remaining defendant. O.R., Item # 24, pp. 1-2.
In dismissing Steven Young and Becky Shull, the trial court reasoned that they are
not parties to the contract between Appellant and the other defendants, nor is there
any allegation that they acted under color of state law to deprive Appellant of his
constitutional rights. O.R., Item # 31, p. 3. As to the Housing Authority itself, the
trial court reasoned that, accepting the well-pled material facts of the complaint as
true, there was no breach of the contract between the Housing Authority and
Appellant. O.R., Item # 31, p. 4. Appellant’s appeal to this Court followed.2 O.R.,
Item #30.
                On appeal, Appellant argues:


                [due to his] “past and ongoing federal litigation, and the
                openly discriminatory climate in East Pennsboro
                Township Cumberland County, he was retaliated against,
                and treated differently than others, [and] the roach

       2
         Our scope of review of an order of a trial court sustaining preliminary objections is limited
to determining whether the trial court abused its discretion or committed an error of law. Rok v.
Flaherty, 527 A.2d 211, 212 (Pa. Cmwlth. 1986).

                                                  3
             infestation issue was manufactured as part of it, and that
             was done through unlawful intrusion. At the same time
             [the Housing Authority] did not pay its portion of the rent,
             which is an obligation it has co-extensive with [Nayra
             Forrester], causing a breach of their agreement.”

Appellant’s Brief, pp. 5-6. Appellant further requests that this Court direct the trial
court judge to recuse himself due to his bias and to avoid a miscarriage of justice.
Appellant’s Brief, p. 8.

             In response, the Housing Authority Appellees argue that this appeal
should be quashed because the January 23, 2019 order is not a final order as required
by Pa.R.A.P. 341, because it did not dispose of all claims and all parties, nor was it
entered as a final order by the trial court. Housing Authority’s Brief, pp. 8-9.
Appellant, however, contends that the trial court’s order “put [him] out of court on
all claims” against the Housing Authority Appellees. Appellant’s Reply Brief, p. 1.
             In support of their position, the Housing Authority Appellees cite to
Pa.R.A.P. 341, which provides, in relevant part:

             (a) General Rule.—Except as prescribed in paragraphs (d)
                 and (e) of this rule, an appeal may be taken as of right
                 from any final order of a government unit or trial
                 court.

             (b) Definition of Final Order.—A final order is any order
                 that:
                    (1) disposes of all claims and of all parties; or
                    (2) RESCINDED
                    (3) is entered as a final order pursuant to
                    paragraph (c) of this rule.

             (c) Determination of finality.—When more than one
             claim for relief is presented in an action, whether as a
             claim, counterclaim, cross-claim, or third-party claim or
             when multiple parties are involved, the trial court or other
                                          4
              government unit may enter a final order as to one or more
              but fewer than all of the claims and parties only upon an
              express determination that an immediate appeal would
              facilitate resolution of the entire case. Such an order
              becomes appealable when entered. In the absence of such
              a determination and entry of a final order, any order or
              other form of decision that adjudicates fewer than all the
              claims and parties shall not constitute a final order.
(Emphasis added.) “The purpose of limiting appellate review to final orders is to
prevent piecemeal determinations and the [] protraction of litigation.” Hionis v.
Concord Twp., 973 A.2d 1030, 1034 (Pa. Cmwlth. 2009).
              Appellant’s argument that the trial court’s order is final because it
“effectively” put him out of court is misplaced. To be a final order, the order must
dispose of all claims and of all parties or must be entered as a final order. Pa.R.A.P.
341(b). This has been the case since the 1992 amendment to Pa.R.A.P. 341 when
“the ‘out of court’ test [was] replaced with the requirement that a final order be one
that ends litigation with respect to all claims and all parties.” Hionis, 973 A.2d at
1034; see also Pa.R.A.P. 341, Note (stating, “[t]he 1992 amendment generally
eliminates appeals as of right under Pa.R.A.P. 341 from orders not ending the
litigation as to all claims and as to all parties”).
              Upon review, it is apparent that the trial court’s order is not a final and
appealable order. First, the January 23, 2019 order did not dispose of all claims and
of all parties as required by Pa.R.A.P. 341(b)(1). The Housing Authority Appellees
were dismissed, but Nayra Forrester remains as a defendant and was directed by the
trial court to file an answer to the amended complaint within 20 days. See trial
court’s January 23, 2019 Order, O.R., Item # 24, pp. 1-2. Second, the trial court did
not expressly determine that an immediate appeal would facilitate resolution of this
case and thus did not enter the order as final pursuant to Pa.R.A.P. 341(c).


                                             5
            Accordingly, the trial court’s January 23, 2019 order was not a final and
appealable order, and Appellant’s appeal is hereby quashed.




                                         6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gnana Chinniah a/k/a                 :
Gnanachandra Chinniah,               :
                 Appellant           :
                                     :
            v.                       :
                                     :
Nayra Forrester, Cumberland County   :
Housing and Redevelopment Authority, :       No. 176 C.D. 2019
Steven Young and Becky Shull         :


PER CURIAM                          ORDER


             AND NOW, this 9th day of March, 2020, the appeal in the above
captioned mater is quashed for the reasons set forth in the foregoing opinion.